         Case 3:19-cv-00755-EDL Document 22 Filed 06/26/19 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                      CIVIL MINUTES



 Date: June 26, 2019             Time: 30 minutes             Judge: KANDIS A. WESTMORE
 Case No.: 19-cv-00755-EDL       Case Name: Ha v. City of Pittsburg California



Attorney for Plaintiff: Stanley Goff Jr.
Attorney for Defendant: Dale Allen Jr.

 Deputy Clerk: Doug Merry                            Court Reporter: Not reported

                                       PROCEEDINGS

Telephone Settlement Conference Call - held.

The Court sets a Settlement Conference on September 18, 2019, from 11:30 am to 4:00 pm.
Confidential settlement conference statements shall be lodged with the Court no later than
September 9, 2019.
